Citation Nr: 1241277	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied service connection claim for emphysema, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1951 to August 1955, and from November 1960 to November 1968.  He passed away in August 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2010, the appellant testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In July 2010 the Board denied the appellant's petition to reopen claims of entitlement to service connection for emphysema and for hypertension, for the purpose of accrued benefits.  The Board also denied entitlement to service connection for coronary artery disease for the purpose of accrued benefits.  Pursuant to the appellant's request, the Board also dismissed claims of entitlement to service connection for right knee and left hand disabilities and of entitlement to an earlier effective date for the grant of a 20 percent evaluation for bilateral hearing loss disability.  The appellant appealed the Board's July 2010 denials to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a Memorandum Decision affirming the Board's denial of the petition to reopen the claim of entitlement to service connection for hypertension and claim of entitlement to service connection for coronary artery disease.  The Court however set aside the Board's denial of the petition to reopen the claim for emphysema and remanded that issue for further evidentiary development and readjudication.  See the Court's November 2011 decision, pages 3-5 [noting that although the Veteran's "statement of reasons and bases for denying the reopening of the claim for benefits for emphysema is understandable and facilitative of judicial review," remand is appropriate so that identified VA treatment records dated prior to the death of the Veteran may be obtained].  The Court added that the appellant may present "additional evidence and argument in support of the emphysema matter to the extent permitted by 38 U.S.C. § 5121 and 38 C.F.R. § 3.1000(d)(4) (limiting the evidence to be considered in accrued benefits claims)."  Id., page 5. 

In May 2012, the Board remanded the appellant's claim for additional evidentiary development.  After such was achieved, the RO readjudicated the claim in a June 2012 supplemental statement of the case (SSOC).  The claims folder has been returned to the Board for further appellate review.

The Board notes that in its May 2012 decision, in addition to remanding the appellant's emphysema claim, the Board also referred the question of whether the appellant may be substituted for the Veteran in his petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to the agency of original jurisdiction (AOJ) for adjudication in the first instance.  See the Board's May 2012 decision, page 3.  It appears that the RO has in fact determined that the appellant may not be substituted for the Veteran in the adjudication of this acquired psychiatric disability claim, and has adjudicated the appellant's petition on an accrued benefits basis only.  See the RO's July 2012 rating decision, pages 6-8.  A review of the electronic record located within VA's virtual database [Virtual VA] reveals that the appellant has already filed a notice of disagreement with the RO's July 2012 rating decision [either as to the decision not to award substitution, to deny accrued benefits, or for any or all other decisions contained within the July 2012 decision], and that a statement of the case (SOC) as to the challenged issues will be forthcoming.  See the October 30, 2012 letter from the RO to the appellant indicating receipt of her disagreement with the RO's July 2012 rating decision.  As it appears that the RO has already acknowledged the appellant's disagreement with its July 2012 rating decision and has sent notice of its intent to issue her a SOC in the above-referenced October 30, 2012 letter, the Board need not take jurisdiction of the acquired psychiatric disability issue simply for the purpose of remanding it under Manlincon v. West, 12 Vet. App. 238 (1999) to ensure that the RO is aware of its duty to issue an SOC in the matter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A petition to reopen a claim of entitlement to service connection for emphysema was pending at the time of the Veteran's death.

2.  In an unappealed December 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for emphysema.

3.  The evidence associated with the claims folder subsequent to the RO's December 2003 rating decision, either by itself or considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for emphysema.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied the Veteran's service connection claim for emphysema is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R.           §§ 3.104, 20.1103 (2012). 
2.  Since the December 2003 rating decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for emphysema.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the appellant's claim for additional evidentiary development in May 2012.  In particular, the Board instructed the AOJ to obtain VA treatment records from the Bay Pines VA Medical Center (VAMC) documenting the Veteran's treatment from Dr. C.C. for his pulmonary conditions.  The RO has since obtained these records, dating from March 2000 through October 2005, and has associated them with the record.  After review of such records, the RO readjudicated the appellant's claim in the above-referenced June 2012 SSOC.  

Thus, there is compliance with the Board's May and October 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

With respect to the appellant's accrued benefits claim, the Board initially notes that neither the appellant nor the Court indicated any dissatisfaction as to the Board's July 2010 VCAA discussion, and the appellant has not since raised any objection to the adequacy of VCAA notice.  As discussed in July 2010, a letter dated in July 2007 discussed the evidence necessary to support the Veteran's emphysema claim.  It advised the Veteran of the evidence necessary to establish service connection, discussed the meaning of new and material evidence, and explained the basis for the previous denial of service connection for emphysema per the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The evidence of record was discussed, and the Veteran was told how VA would assist him in obtaining identified relevant evidence. 

Although the appellant herself was not sent a VCAA notice letter specific to her accrued benefits claim, she has clearly shown actual knowledge of what is required to substantiate the claim.  At the May 2010 hearing, the undersigned explained that under the law, the only evidence for consideration in a claim for accrued benefits is that which was in the file on the date of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2012).  The appellant pertinently suggested at that hearing that there may be outstanding VA treatment records that are constructively in the VA's possession from the Bay Pines VA Medical Center that may constitute new and material evidence, thus prompting the Board to ultimately instruct the RO to obtain and consider such records.  Further, in adjudicating her accrued benefits claim with the Court, the appellant submitted a detailed brief in January 2011 that included direct reference to the pertinent law and regulations governing accrued benefits claims and new and material evidence claims.  

The appellant has not identified any deficiency in notice which would compromise a fair adjudication of her claim.  Therefore, even if the VCAA notice in this case was in fact inadequate, there is no prejudice to the appellant in the Board's proceeding with the issuance of a decision on the merits as to her petition to reopen the Veteran's service-connection claim for emphysema for the purposes of accrued benefits.

Concerning VA's duty to assist, the claims file contains the Veteran's service treatment records, and all outstanding and relevant post-service VA and private treatment records, to include the VA records from Dr. C.C. at the Bay Pines VAMC that were identified by the appellant at her May 2010 hearing.  Additionally, the claims file contains the appellant's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record. 

As alluded to above, claims for accrued benefits may only be determined based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of documents generated by VA that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  In this connection, VA was obligated to obtain the Veteran's outstanding VA treatment records from the Bay Pines VAMC, described by the appellant at the May 2010 hearing, before rendering a decision on the merits of this appeal.  VA has indeed obtained such records, and no other outstanding VA records have been identified.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's accrued benefits claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative, and testified before the undersigned at a May 2010 hearing. 

Accordingly, the Board will address the claim on appeal. 



Relevant law and regulations

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West Supp. 2012); 38 C.F.R. § 3.1000 (2012).

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the service-connection claim the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  As was noted by the Board above, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present [such as VA treatment records] in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The RO denied the Veteran's original service-connection claim for emphysema [claimed as breathing problems caused by chronic obstructive pulmonary disease (COPD)] in December 2003.  The Veteran did not appeal this denial, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

In essence, the RO determined in December 2003 that the evidence did not show that the Veteran's emphysema was related to the service-connected condition of granuloma of the right lung, nor was there any evidence of emphysema during service.  It pointed out that the service treatment records were negative for evidence of emphysema or chronic obstructive pulmonary disease (COPD), and that VA examination indicated that emphysema was likely to have been caused by a history of smoking. 

After reviewing the record, and for the reasons set forth below, the Board is of the opinion that new and material evidence sufficient to reopen the claim of entitlement to service connection for emphysema has not been received. 

The evidence of record at the time of the December 2003 rating decision included the Veteran's service treatment records, which were negative for any diagnosis, complaint, or abnormal finding pertaining to emphysema or obstructive pulmonary disease.  On separation examination in August 1955, the Veteran's lungs and chest were normal.  He denied shortness of breath and chest pain.  On enlistment examination in November 1960, the Veteran's chest and lungs were again found to be clinically normal.  On separation examination in October 1968 the Veteran endorsed shortness of breath.  He related his belief that it was from smoking.  An x-ray noted a nodule in the right lower lobe, and subsequent tine tests were negative.  A surgical consultation resulted in an impression of granuloma, unchanged since 1967.  The provider noted that positive histoplasmin was suspect.  An intermediate PPD test was negative in November 1968. 

On VA examination in May 1969, the examiner noted the in-service history of a spot on the Veteran's right lung.  On physical examination, the chest was negative to auscultation and percussion.  There were no rales or wheezing.  Vital capacity was 107 percent.  The impression was granuloma of the right lung, etiology unknown, asymptomatic. 

A June 1969 rating decision granted service connection for a granuloma of the right lung.  A noncompensable evaluation was assigned. 

The report of a VA special chest examination carried out in August 1977 notes a lesion on the right lung that had undergone no change.  The Veteran did report that in the previous five years, he had noticed occasional wheezing with shortness of breath, especially with exertion.  He also reported an occasional productive cough. He denied chest pain.  Following physical examination, the impression was granuloma right lung by history and chronic obstructive pulmonary disease, mild to moderate symptoms. 

Pulmonary function testing conducted in March 1998 revealed a moderate obstructive lung defect.  There was a mild decrease in diffusing capacity. 

On VA examination in October 2003, the Veteran's history of a granuloma was noted.  The examiner indicated that a January 2002 x-ray report noted the presence of granuloma as well as COPD.  He also noted that the Veteran developed COPD or emphysema and that he had a history of smoking for about 37 years, having stopped 15 years previously.  The assessment was emphysema with long history of cigarette smoking, and service-connected granuloma in the right lower lobe, unchanged.  The examiner opined that the most likely etiology of the Veteran's breathing condition was his emphysema which was likely to have been caused by the long history of smoking.  He concluded that it would be speculative to attribute the breathing condition to a localized right lower lobe granuloma which had been unchanged over many years. 

The evidence added to the record since the December 2003 rating decision shows continuing diagnoses of COPD and emphysema.  Reports of additional pulmonary function tests have been submitted.  VA records continue to show COPD as an active problem.  Indeed, in July 2005 the Veteran was hospitalized for an acute exacerbation of his COPD. 

The Veteran also submitted duplicate copies of his service treatment records. 

The Veteran died in August 2009.  His surviving spouse attended a hearing before the undersigned in May 2010.  Her representative argued that emphysema and COPD were related to the granuloma.  She testified that the Veteran was not in the best of health when she met him and when they married in 2004, and that he had been on oxygen since 2006.  She did however identify that the Veteran received treatment for his pulmonary conditions at the Bay Pines VAMC from Dr. C.C. and that records of such treatment might demonstrate a connection between the Veteran's emphysema/COPD and his service-connected granuloma.  VA has since obtained these records, and has incorporated them with the claims folder.

Crucially, the evidence of record received since the December 2003 rating decision and constructively in VA's possession at the time of the Veteran's death in August 2009, does not include evidence demonstrating that the claimed respiratory disability was related either to his periods of active duty service or to his service-connected granuloma, nor does it include evidence that would trigger VA's duty to secure another VA examination or opinion were the claim to be reopened. 

Although the Veteran's VA and private treatment records do in fact document that the Veteran received continued diagnoses of and treatment for emphysema and COPD, they crucially do not indicate whether such disability or disabilities  developed because of the Veteran's military service, or are at all caused or aggravated by his service-connected granuloma disability.  As such, these medical records are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus, does not constitute new and material evidence]. 

Additionally, both the Veteran's and the appellant's lay arguments suggesting generally that a relationship exists between the Veteran's emphysema and his military service or his service-connected granuloma were of record at the time of the prior December 2003 decision and are redundant.  These arguments are essentially reiterative of previously-expressed contentions, and also are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In this connection, the appellant's recent assertions in support of a medical relationship between the Veteran's emphysema and his service-connected granuloma based simply on new evidence demonstrating that the Veteran's granuloma has potentially worsened and/or expanded to both lungs are not competent and may not serve to reopen the claim.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) [noting that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108 "].  Indeed, review of all the medical evidence of record at the time of the Veteran's death, to include recently obtained treatment reports of Dr. C.C. from Bay Pines VAMC as well private treatment reports from the L.M.C. dated in July 2005 [noting treatment for an exacerbation of COPD, and an observation of prior granulomas], from the M.C. dated in August 2007 [showing scattered benign calcified granulomas], and from the March 2009 VA stomach examination report [noting "multiple rales" throughout the Veteran's lungs] do not include any suggestion that a relationship exists between the Veteran's emphysema/COPD and his service, or his service-connected granuloma disability.  

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In light of the fact that the evidence of record at the time of the Veteran's death in August 2009 does not include any new lay statements of observation or argument from the Veteran or the appellant in support of the emphysema/COPD claim, or evidence that demonstrates a potential relationship between the Veteran's emphysema and his military service or his service-connected granuloma other than the Veteran's or appellant's own lay assertions of medical causation, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since December 2003 is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefit sought on appeal remains denied.


ORDER

The petition to reopen a claim of entitlement to service connection for emphysema for the purpose of accrued benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


